--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT OF
INVESTMENT AGREEMENTS
 
This Amendment of Investment Agreements (this "Amendment") is entered into and
made effective as of the 31st day of October, 2013 (the "Effective Date"), by
and among RiceBran Technologies (f/k/a NutraCea), a California corporation
("RBT"), and AF Bran Holdings-NL LLC ("AFBH-NL") and AF Bran Holdings LLC
("AFBH"), in each case, a Delaware limited liability company (AFBH-NL and AFBH
being referred to collectively as "AF" or "Investor") and Nutra SA, LLC, a
Delaware limited liability company (the "Company"). The Company, RBT and
Investor are sometimes referred herein collectively as the "Parties."
 
WHEREAS, the Parties have entered into a Contribution and Subscription Agreement
(the "Contribution Agreement") dated as of December 24, 2012 (as amended on
January 29, 2013), a Membership Interest Purchase Agreement dated as of December
29, 2010 (as amended on January 18, 2011, the "Purchase Agreement"), and a
Second Amended and Restated Limited Liability Company Agreement for Nutra SA,
LLC dated as of December 24, 2012 (the "LLC Agreement" and with the Contribution
Agreement and the Purchase Agreement, the "Original Agreements")
 
WHEREAS, this Amendment amends the Contribution Agreement and the LLC Agreement
and provides for the waiver of certain terms of the LLC Agreement and the
Purchase Agreement. Capitalized terms used in this Amendment which are not
defined herein shall have the meanings ascribed to them in the Original
Agreements;
 
WHEREAS, upon entering into the Contribution Agreement, RBT contributed to the
Company five Extruders, valued at $250,000 each;
 
WHEREAS, after entering into the Contribution Agreement, RBT made cash
contributions to the Company totaling $750,000 in exchange for the Company's
transfer and return to RBT of three of such Extruders;
 
WHEREAS, thereafter AF and RBT have each contributed an additional $300,000 to
the Company;
 
WHEREAS, RBT has recently filed an S1 before the SEC seeking to raise capital in
Q4 2013 (the "Nasdaq Raise") with a target amount of USD 15,000,000;
 
WHEREAS, the Parties desire to further set forth the terms and conditions upon
which RBT and AF may contribute capital to the Company; and
 
WHEREAS, the Parties desire to waive certain fees, reimbursement obligations and
other terms set forth in the LLC Agreement and the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:
1

--------------------------------------------------------------------------------

1.                    Amendments to the Contribution Agreement; Waiver.
 
(a)                 Section 2. Section 2 of the Contribution Agreement is hereby
amended and restated in its entirety as follows:
 
"2.                 RBT Subsequent Purchase and Contribution of Escrow Funds.
 
(a)              RBT Subsequent Purchases. The parties agree and acknowledge
that since the date of the Contribution Agreement, RBT made an additional
$1,050,000 of cash Capital Contributions to the Company as follows: (i) $100,000
on April 17, 2013, (ii) $550,000 on May 24, 2013, (iii) $100,000 on July 18,
2013 and (iv) $ 300,000 on October 10, 2013 (collectively, "RBT's 2013 Capital
Contributions"). The parties further agree and acknowledge that RBT provided
$750,000 of RBT's 2013 Capital Contributions in place of the contribution of
three (3) of the Extruders and such Extruders were returned to RBT. Accordingly,
RBT retained the Units issued to it in connection with the prior contribution of
the three (3) Extruders and no additional Units were or shall be issued to RBT
for such $750,000 portion of RBT's 2013 Capital Contributions. With respect to
the remaining $300,000 of RBT's 2013 Capital Contributions, the Company shall
and does hereby issue to RBT an additional 150,000 Units as of the Effective
Date. Following the date hereof, RBT agrees to use commercially reasonable
efforts to purchase from the Company in cash on or prior to December 31, 2013,
at a cash price of $2.00 per Unit (a) 100,000 Units plus (b) an equal number of
Units to those acquired by AF on or after September 15, 2013 (the "Q413 AF
Contributions") and, in the event RBT is able to make such aggregate purchase
prior to such time, the Company shall sell to RBT the resulting number of
additional Units at a cash purchase price of $2.00 per Unit (it being
acknowledged and agreed that, as of the date of this Amendment, AF has made
$300,000 of such Q413 AF Contributions).
 
(b)              RBT Extruder Repurchase Right. If RBT contributes cash to the
Company on or prior to December 31, 2013, pursuant to and in accordance with the
second sentence of Section 2(a), then with respect to each $250,000 in excess of
the Q413 AF Contributions, but not to exceed a total excess amount of $500,000,
rather than issuing additional Units the Company shall cause an Extruder to be
transferred and assigned to RBT, free and clear of any encumbrances.
 
(c)              Company Extruder Purchase Right. For a period of 2 years
following the Effective Date, RBT grants to the Company and its subsidiaries the
right to purchase (although the Company and its subsidiaries shall not have any
obligation to do so) from RBT Extruders for a purchase price of $250,000. The
purchase price shall be payable upon the delivery to the Company and/or one of
its Subsidiaries, CIF (UCC) the port of Rio Grande, Brazil, of such Extruders
in, subject to proper installation and power supply, full working (turnkey)
condition (free and clear of any encumbrances) by the Company and/or its
Subsidiaries in cash or in Units (valued at $2.00 per Unit) and shall be
credited as a Capital Contribution (as defined in the LLC Agreement), at the
sole option of AF; provided that if any such Extruder is not (x) delivered in
compliance with this Section 2(c) or, (y) subject to proper installation and
power supply, operating in compliance with the specifications attached hereto as
Annex A, then AF may elect (in its sole option) in a written notice to RBT to
cause RBT to take possession of such Extruders at the port of Rio Grande,
Brazil, and either, (i) if Irgovel or the Company had paid cash for such
Extruders, cause RBT to refund the cash consideration with respect to such
Extruder or, (ii) if the Company had issued Units in exchange for such
Extruders, cancel and extinguish such Units with respect to each such returned
Extruder. The parties hereto understand and agree that RBT shall not be
responsible for any taxes or fees imposed because of the importation of the
Extruders into Brazil pursuant to this Section 2(c).
2

--------------------------------------------------------------------------------

(d)              Contribution of Escrow Funds. RBT agrees that upon release to
RBT or any of its affiliates, subsidiaries or other related parties of any funds
held in that certain escrow account established by U.S. Bank National
Association in San Francisco, California under that certain Escrow Agreement
dated as of February 18, 2008 in connection with RBT's purchase of 100% of the
total capital stock of Irgovel, RBT shall cause 90% of such released funds to be
promptly paid over to the Company. Such contribution shall not constitute a
Capital Contribution (as defined in the LLC Agreement) by RBT to the Company
and, for purposes of clarity, shall not entitle RBT to receive any additional
Units, be counted towards the Unreturned RBT Capital Contributions or otherwise
have any effect under the LLC Agreement) The Parties also agree that the Company
and its Subsidiaries will be indemnified by RBT from any loss arising out of any
agreements related to RBT's purchase of 100% of the total capital stock of
Irgovel that are not covered by the return of the Escrow Funds.
 
(e)              Contribution of the Nasdaq Raise. RBT agrees that in the event
it raises funds from the Nasdaq Raise (or any other equity raise), it will
contribute to the Company at a price per Unit of $2.00 the applicable amount set
forth on the following table:
 
Minimum Net Proceeds Raised
Contribution to Company
$7,000,000
$3,000,000
$8,000,000
$3,500,000
$9,000,000
$4,000,000
$11,000,000
$4,500,000
$12,000,000
$5,000,000



For purposes of the forgoing, "Minimum Net Proceeds Raised" shall mean gross
proceeds obtained from the Nasdaq Raise less costs and expenses incurred
directly as a result thereof. Any contributions made by RBT to the Company
pursuant to the Section 2(e) shall be applied to satisfy RBT's obligation to
purchase Units as set forth in Section 2(a).
 
(f)              Section 3. Section 3 of the Contribution Agreement is amended
in its entirety as follows:
 
(i)              Section 3 of the Contribution Agreement is hereby moved into a
new Section 3(a).
3

--------------------------------------------------------------------------------

(ii)              Section 3(b) is hereby added as follows:
 
"The Parties agree and acknowledge that in September 2013, AF purchased an
additional 150,000 Units from the Company pursuant to Section 3(a) hereof. The
Parties also agree and acknowledge that AF will purchase 450,000 additional
Units at $2.00 per Unit from the Company within two (2) weeks of the execution
of this Amendment. AF will have the right, but not the obligation, to purchase
further Units from the Company at any time and RBT will have the right to
contribute its-pro-rata share (based on their relative equity ownership interest
at such time) within 60 days of AF's contribution under the same terms and
conditions as applicable to AF."
 
(g)              Waiver. AF agrees and acknowledges that the contribution
obligations of RBT as set forth herein shall supersede and amend all prior
agreements establishing the capital contribution obligations of RBT. AF waives
and releases any breach or Event of Default based on the prior failure or
alleged failure by RBT to contribute capital to or on behalf of the Company.
 
2.                    Acknowledgement of Ownership. The Parties acknowledge and
agree that immediately following the date hereof, and including the effect of
(i) RBT's 2013 Capital Contributions and (ii) the Q413 AF Contributions, RBT
owns 6,950,000 Units (constituting a 50.87% Percentage Interest) and Investor
owns 6,712,500 Units (constituting a 49.13% Percentage Interest).
 
3.                    Waiver: Fees and Reimbursement Obligations/Defaults.
 
(a)                Waiver of Purchase Agreement Provisions. Notwithstanding
anything to the contrary set forth in the Purchase Agreement, Investor hereby
waives any rights Investor has to the payment of (i) the Investor Fee (as
defined in the Purchase Agreement) and (ii) the obligations of the Company to
the members of the Management Committee of AF (as defined in the LLC Agreement)
described in part (b) of Section 6.2.7 of the LLC Agreement, from January 1,
2013 through such date that is 30 days after Investor (in its sole discretion,
but in no event prior to January 1, 2014) provides written notice to the Parties
to reinstate such fee. If the Investor Fee and Management Committee fees are so
reinstated, the fees will be paid on a pro rata basis for any waived period as
determined by Investor.
 
(b)                Waiver of LLC Agreement Fee Provisions. Notwithstanding
anything to the contrary set forth in the LLC Agreement, (i) RBT hereby waives
payment obligations of the Company to the members of the Management Committee of
the Company (as defined in the LLC Agreement) described in part (b) of Section
6.2.7 of the LLC Agreement, and (ii) RBT hereby waives its right to
reimbursement of any Shared Employee expenses described in Section 6.14 of the
LLC Agreement, in each case from January 1, 2013 through such date that is 30
days after Investor (in its sole discretion, but in no event prior to January 1,
2014) provides written notice to the Parties to reinstate fees pursuant to
Section 3(a). If Investor reinstates its fees pursuant to Section 3(a), such
obligations under this Section 3(b) will be automatically reinstated and paid to
RBT concurrently and for the same periods as any payments made to AF under
Section 3(a).
4

--------------------------------------------------------------------------------

(c)                 Waiver of LLC Agreement Milestone Failure. Notwithstanding
anything to the contrary set forth in the LLC Agreement, so long as RBT
purchases at least $ 3,000,000 of Units from the Company by December 31.st,
2013, AF waives any past, but not future, failure to satisfy a Milestone
Condition (as defined in the LLC Agreement) and agrees that the "AF Yield
Percentage" shall be 4%
 
4.                   Failure to Fund. In the event that RBT fails to purchase at
least $3,000,000 of Units from the Company by December 31St, 2013 and AF
purchases additional Units in accordance with Section 3(b) of the Contribution
Agreement (as amended hereby), then without further notice or action required by
any person, an Event of Default shall be automatically declared under the
Original Agreements and the definition of Unreturned AF Contributions in the LLC
Agreement will be amended as follows:
 
"Unreturned AF Capital Contributions" means, as of any date of determination,
the total of (but not less than zero), two and a half (2.5) and (b) the Capital
Contributions of AF, less (ii) the aggregate amount of Distributions paid to AF
in respect of AF's Units pursuant to Section 7.2.1 and Section 7.2.3 (but not
less, for purposes of clarity, the Investor Fee or any amounts distributed
pursuant to Section 7.1)."
 
5.                   RBT Funding. In the event that the result of the sum of (a)
RBT's contributions to the Company following the date of this Amendment until
December 31st, 2013, plus (b) the contribution of escrowed funds by RBT to the
Company upon the release to RBT of funds from the escrow account established by
U.S. Bank National Association in San Francisco, California (described in
Section 1), less (c) the Q4 AF Contributions is greater than $ 4,000,0000, the
definition of Unreturned AF Contributions in the LLC Agreement will be amended
as follows:
 
"Unreturned AF Capital Contributions" means, as of any date of determination,
the product of (but not less than zero) (a) two (2.0) and (b) the Capital
Contributions of AF, less the aggregate amount of Distributions paid to AF in
respect of AF's Units pursuant to Section 7.2.1 and Section 7.2.3 (but not less,
for purposes of clarity, the Investor Fee or any amounts distributed pursuant to
Section 7.1)."
 
AF hereby agrees that in no event shall an Event of Default be declared until
January l', 2014.
 
6.                   Drag Along Rights. AF hereby agrees that it will not
exercise its right to cause the sale of Nutra or Irgovel and that the "Drag
Along Trigger Date" (as defined in the LLC Agreement) shall occur no earlier
than January 1st, 2015 unless Irgovel fails to process the following volumes of
raw rice bran in a quantity of at least (i) 85% of 23,290 tons in Q2 2014; or
(ii) 85% of 26,775 tons in Q3 2014 or (iii) 85% of 25,075 tons in Q4 2014 ((i)
through (iii), the "2014 Milestones"). If Irgovel fails to meet any of the 2014
Milestones or during any subsequent quarter in future years after 2014 fails to
process at least 22,000 tons of raw rice bran or not achieve a minimum EBITDA of
R$ 4 million, AF will have the right, but not the obligation, to declare an
Event of Default. For the sake of clarity, no Event of Default shall have
occurred unless AF does declare such.
5

--------------------------------------------------------------------------------

7.                    Definition of Strategic Planning. The definition of
"Strategic Planning" as set forth in Section 1 of the LLC Agreement is hereby
amended to delete the phrase "which approval or modification shall require Super
Majority of the Management Committee."
 
8.                   No Further Amendment. The Parties acknowledge and agree
that there are no other amendments, changes, waivers or modifications to the
Original Agreements other than as set forth in this Amendment, and all other
terms of the Original Agreements remain in full force and effect except as
expressly modified or waived herein. The Parties agree that except as expressly
set forth herein, this Amendment shall not be construed as a waiver by any Party
of any of its other rights or obligations under the Original Agreements.
 
9.                    Counterparts. This Amendment may be executed in any number
of counterparts with the same effect as if the Parties had all signed the same
document. All counterparts shall be construed together and shall constitute one
agreement. This Amendment, to the extent executed and delivered by means of a
photographic, photostatic, facsimile or similar reproduction of such signed
writing using a facsimile machine or electronic mail shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any Party or to
any such agreement or instrument, each other Party or party thereto shall re
execute original forms thereof and deliver them to all other Parties. No Party
shall raise the use of a facsimile machine or electronic mail to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or electronic
mail as a defense to the formation or enforceability of a contract and each such
Party forever waives any such defense.
 
10.                 Headings. The article and section headings of this Amendment
are for convenience of reference only and shall not be deemed to alter or affect
the meaning or interpretation of any provision hereof.
 
11.                 Effectiveness. This Amendment shall be effective and binding
upon all parties to the Original Agreements upon the written consent of the
Parties.
 
12.                 Entire Agreement. This Amendment constitutes the entire
agreement among the Parties with respect to the amendment and waiver of the
Original Agreements with respect to the subject matter hereof.
 
[SIGNATURE PAGE TO FOLLOW]
6

--------------------------------------------------------------------------------

The Parties have executed this Amendment as of the date first above written.
 
RICEBRAN TECHNOLOGIES
 
By:
/s/ W. John Short
 
 
 
Name: 
W. John Short
 
 
 
Title:
Chief Executive Officer
 
 
 

 
Address:
6720 N. Scottsdale Road, Suite 390
 
Scottsdale, Arizona 85253
Facsimile:    
(602) 522-3001

 
AF
 
 
 
 
 
 
 
 
 
AF BRAN HOLDINGS-NL LLC
 
AF BRAN HOLDINGS LLC
 
 
 
 
 
By:
/s/ Ettore V. Biagioni
 
By:
/s/ Ettore V. Biagioni,
Name: 
Ettore V. Biagioni, Authorized Signatory
Name: 
Ettore V. Biagioni, Authorized Signatory
Title:
President
 
Title:
President

 
Address:
10 East 53rd Street, 36th Floor
Address:
10 East 53rd Street, 36th Floor
New York, NY 10022
 
New York, NY 10022
Facsimile:    
(212) 750-0191
 
Facsimile:    
(212) 750-0191

 
 
[SIGNATURE PAGE TO AMENDMENT AND WAIVER OF INVESTMENT AGREEMENTS]
 
 
7

--------------------------------------------------------------------------------